PER CURIAM.
■
John Ross appeals the summary denial of his motion to withdraw his plea. At the time the lower court considered the motion, an appeal from the summary denial of a motion filed pursuant to Florida Rule of Criminal Procedure 3.850 was pending. See Ross v. State, 598 So.2d 148 (Fla. 2d DCA 1992). Because the trial court lacked jurisdiction to consider the motion, we affirm. See State v. Meneses, 392 So.2d 905 (Fla.1981); Braxton v. State, 568 So.2d 1003 (Fla. 2d DCA 1990), cause dismissed, 577 So.2d 1325 (Fla.1991).
PARKER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.